Citation Nr: 1100882	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  07-39 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to an effective date earlier than October 4, 2001, 
for a 60 percent rating for residuals of a lumbar spine injury, 
to include degenerative disc disease (DDD).

2. Entitlement to an effective date earlier than October 4, 2001, 
for the grant of a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1976.  

This appeal is before the Board of Veterans' Appeals (Board) on 
remand from the United States Court of Appeals for Veterans 
Claims (Court).  The case originally was before the Board on 
appeal from February 2007 and June 2007 rating decisions of the 
San Diego, California Department of Veterans Affairs (VA) 
Regional Office (RO).  

In February 2007, the RO effectuated a January 2006 Board 
decision that granted an increased rating for DDD of the 
lumbosacral spine by assigning a 60 percent evaluation for the 
Veteran's residuals of a lumbar spine injury, to include DDD, 
effective October 4, 2001.  The February 2007 rating decision 
also, in pertinent part, granted TDIU and basic eligibility to 
DEA under Chapter 35, Title 38, United States Code, both 
effective October 4, 2001, and granted service connection for the 
loss of use of a creative organ, effective February 20, 1992.  

In June 2007, the RO, in pertinent part, granted service 
connection for a cervical spine disability, paralysis (loss of 
use of bilateral lower extremities), bilateral upper weakness, 
and awarded SMC for the loss of use of both feet with additional 
disability of residuals of lumbar injury with DDD independently 
ratable at more than 50 percent, all effective January 5, 2004.

In a decision issued in January 2010, the Board denied the 
Veteran's claims for an earlier effective date in all the 
aforementioned issues.  He appealed that decision to the Court.  
In October 2010, the Court vacated the Board's January 2010 
decision as to the matters of entitlement to an effective date 
earlier than October 4, 2001, for a 60 percent rating for 
residuals of a lumbar spine injury to include DDD, and of 
entitlement to an effective date earlier than October 4, 2001, 
for the award of TDIU, and remanded such matters on appeal for 
readjudication consistent with instructions outlined in a 
September 2010 Joint Motion for Partial Remand (Joint Motion).


FINDINGS OF FACT

1.  On August 6, 1991, the RO received the Veteran's increased 
rating claim for service-connected residuals of a lumbar spine 
injury, to include DDD.  

2.  Prior to October 4, 2001, it was not factually ascertainable 
that the Veteran's residuals of a lumbar spine injury to include 
DDD warranted a rating in excess of 60 percent.

3.  The Veteran did not meet the criteria for a TDIU prior to 
October 4, 2001, because the competent evidence does not show 
that his service-connected disabilities, alone, prevented him 
from performing substantially gainful work prior to that date.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to October 4, 2001, 
for a 60 percent rating for residuals of a lumbar spine injury, 
to include DDD, are not met.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date prior to October 4, 2001, 
for the award of TDIU is not warranted.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

The Veteran's earlier effective date claims for residuals of a 
lumbar spine injury, to include DDD, and for a TDIU are 
"downstream" elements of the RO's grant of service connection 
for this disability and the RO's grant of a TDIU in the currently 
appealed rating decision.  For such downstream issues, notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required 
in cases where such notice was afforded for the originating issue 
of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  
Courts have held that once service connection is granted, the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In this case, VA notified the Veteran 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he was 
to provide and what part VA would attempt to obtain for him.  See 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 
16 Vet. App. at 187.  The Veteran also was notified of the types 
of evidence he could submit in support of his claims.  He further 
was informed of when and where to send the evidence.  After 
consideration of the contents of this notice, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As the February 2007 rating decision currently on appeal was 
fully favorable to the Veteran on the issues of an increased 
rating for residuals of a lumbar spine injury and for an award of 
TDIU, the Board finds that the statutory notice had served its 
purpose and additional notice was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A December 
2007 statement of the case (SOC) provided notice on the 
"downstream" issue of an earlier effective date and 
readjudicated the matter after the appellant and his 
representative responded and further development was completed.  
Neither the Veteran nor his attorney has alleged any prejudice 
from any downstream notice defect.  See Goodwin v. Peake, 22 Vet. 
App. 128, 137 (2008) (holding that "where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from defective 
VCAA notice with respect to the downstream issues").  See also 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule 
of prejudicial error).  Thus, any failure to provide notice as to 
the disability rating under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

All evidence relevant to the Veteran's claims has been secured.  
It is noted that determinations regarding effective dates of 
awards are based essentially on what was shown by the record at 
various points in time and application of governing law to those 
findings.  Generally, further development of the evidence is not 
necessary unless it is alleged that there is evidence 
constructively of record which has not yet been received.  The 
Veteran has not identified any other pertinent evidence that 
remains outstanding.  There also is no duty to provide an 
examination or a medical opinion in this case because such 
evidence would not be relevant to the earlier effective date 
claims on appeal.  In summary, VA has done everything reasonably 
possible to notify and to assist the Veteran and no further 
action is necessary to meet the requirements of the VCAA. 

In general, except as otherwise provided, the effective date of 
an evaluation an award of pension, compensation or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  For claims of entitlement to service connection the 
effective date will be the day following separation from active 
service or date entitlement arose if the claim is filed within 
one year of discharge from service, otherwise the effective date 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2009).

A "claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication indicating an intent to apply for a benefit under 
the laws administered by the VA may be considered an informal 
claim provided it identifies, but not necessarily with 
specificity, the benefit sought.  See 38 C.F.R. § 3.155(a).  To 
determine when a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 
134 (1992).

Upon receipt of an informal claim, if a formal claim has not been 
filed, the RO will forward an application form to the claimant 
for execution.  If the RO receives a complete application from 
the claimant within one year from the date it was sent, the RO 
will consider it filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2009).


The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file with an emphasis on the evidence relevant 
to the currently appealed claims.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail every piece of evidence of 
record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000) (finding that VA must review the entire record but does not 
have to discuss each piece of evidence).  Hence, the Board's 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the currently appealed claims.

Residuals of a lumbar spine injury to include degenerative disc 
disease

A July 1981 rating decision granted service connection for 
residuals of a lumbar spine injury, rated 20 percent, effective 
July 31, 1980.  A subsequent June 6, 1991 Board decision 
continued the 20 percent rating.  The Veteran did not appeal this 
decision and it became final based on the evidence of record at 
the time.  It is not subject to revision in the absence of clear 
and unmistakable error (CUE) in the decision.  38 U.S.C.A. 
§§ 5109A, 7104; see Rudd v. Nicholson, 20 Vet. App. 296 (2006) 
(finding that only a request for revision based on CUE could 
result in the assignment of an effective date earlier than the 
date of a final decision).  CUE in the June 1991 Board decision 
is neither alleged nor raised by the record.

The earliest documentation in the claims file received after the 
June 1991 Board decision that can be construed as a formal claim 
for an increased rating for residuals of a lumbar spine injury, 
to include DDD, is the Veteran's statement received on August 6, 
1991, requesting re-evaluation of his "back condition" for an 
increased rating.  Under the governing law and regulations 
outlined above, the Board generally reviews the evidence dating 
back to one year prior to the date of the claim to determine 
whether, within that one year period, an increase in a disability 
was factually ascertainable.  As noted above, however, a June 6, 
1991, Board decision denied a rating in excess of 20 percent for 
the Veteran's residuals of a lumbar spine injury disability to 
include DDD.  As the Board's June 1991 decision is final based on 
the evidence then of record, the Board will consider the 
additional evidence received since August 6, 1991, to determine 
when the increase in disability was first factually 
ascertainable.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under DC 5295, limitation of 
motion of the lumbar spine was evaluated under DC 5292, and 
intervertebral disc syndrome was evaluated under DC 5293.  A 20 
percent rating was warranted for lumbosacral strain where there 
was muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
(maximum) rating was warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, DC 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warranted a 20 percent 
rating if moderate and a 40 percent (maximum) rating if severe.  
38 C.F.R. § 4.71a, DC 5292 (2003).  (The Board notes 
parenthetically that, because ankylosis or complete bony fixation 
of the spine is not shown by the evidence of record, DC's 5289 
and 5286 do not apply.)

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warranted a 20 percent rating for 
moderate disc disease with recurring attacks; a 40 percent rating 
for severe disc disease, with recurring attacks and intermittent 
relief; and a 60 percent rating for pronounced disease, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings appropriate to the site of 
the diseased disc, and little intermittent relief.  38 C.F.R. 
§ 4.71a, DC 5293 (2002).

The Veteran's treatment records reflect frequent complaints and 
treatment related to his lumbar spine.  VA treatment records show 
that in January 1991, he complained that he was unable to move 
about due to the severe pain in his low back.  It was noted that 
the last treatment record available for the Veteran was in 1987, 
although he claimed he had been seen at the VA clinic in 1989 and 
1990.  He was referred to the orthopedic clinic with the 
provisional diagnoses of DDD and arthritis in the right hip.  

In July 1991, the Veteran was evaluated by the orthopedic clinic.  
He complained of pain in his back and legs since 1974, when he 
was involved in a parachute accident.  It was noted that two and 
a half years earlier, he had also sustained an "on the job" 
injury to his back.  On physical examination, the Veteran's gait 
was hunched over, deep tendon reflexes were intact, and straight-
leg raising was positive at 20 degrees bilaterally.  He was given 
an assessment of low back pain without bowel/bladder complaints.  

In January 1992, the Veteran complained again of pain his low 
back with radiation of pain into his right leg.  On physical 
examination, straight-leg raising was positive at 20 degrees, 
there were no motor deficiencies in the lower extremities, and 
there were no changes in his bowel habits.  Degenerative joint 
disease in the L5-S1 and rule-out nerve root impingement along 
the S1 were assessed.  

In February 1992, it was noted that the Veteran had a history of 
chronic low back pain since a parachute injury in 1974, and was 
currently unemployed due to his back pain.  He complained of 
impotence and of occasional urinary incontinence over many years.  
On physical examination, straight-leg raising was positive, deep 
tendon reflexes were symmetric, there was tenderness on 
palpation, and paraspinal muscle spasms were also present.  It 
was the physician's impression that the Veteran had chronic low 
back pain with evidence of chronic cauda equina symptoms.  

In May 1993, the Veteran underwent an orthopedic consultation for 
the purpose of determining his qualified injured worker status 
(in association with a workers' compensation claim for a 
postservice February 1989 occupational injury).  On examination 
of the lumbar spine, there was normal spinal alignment and 
palpable tenderness around the thoracolumbar spine region, 
sacroiliac joint bilaterally, and buttocks bilaterally.  There 
was no allodynia or evidence of paravertebral muscle spasm.  
Lumbosacral spine ranges of motion were: 50 degrees forward 
flexion, 10 degrees backward extension, and 15-20 degrees 
bilateral rotation.  The Veteran was able to walk on the heels 
and toes, perform a full squat, and sit up without difficulty.  
His straight leg testing was negative at 80 degrees bilaterally.  
Knee and ankle jerks were present and equal, bilaterally.

On November 1996 VA examination, the Veteran complained of low 
back pain with multiple joint aches/pains, occasional right lower 
extremity numbness, and not being able to bend over well or lift.  
He had no bowel/bladder changes.  On physical examination, he had 
no postural abnormalities or fixed deformities, and good 
musculature of the back.  Lumbosacral spine ranges of motion 
were:  65 degrees forward flexion, 10 degrees backward extension, 
25 degrees bilateral lateral flexion, and 20 degrees bilateral 
rotation.  Neurologically, his motor strength was 5/5 for ankle 
plantar and dorsiflexion, knee flexion and extension, and hip 
flexion; a pinprick test was intact.  L5-S1 DDD with spondylosis 
was diagnosed, and the examiner opined that while this disability 
had "significantly decreased [the Veteran's] ability to do 
manual labor . . . it should not necessarily prevent him from 
working at sedentary occupations."

On March 1997 VA examination, the Veteran complained of constant 
low back pain with right lower extremity pain and occasional 
weakness/numbness. He also complained of being unable to bend 
over or lift well.  He had no bowel or bladder incontinence.  On 
physical examination, there were no postural abnormalities or 
fixed deformities.  He was mild to moderately tender to palpation 
over the lumbosacral spine.  Lumbosacral ranges of motion were: 
65 degrees forward flexion, 20 degrees backward extension, and 30 
degrees bilateral lateral flexion and bilateral rotation; there 
was some grimacing with difficulty straightening on motion.  
Neurologically, his motor strength was 5/5 for extensor hallucis 
longus, tibialis anterior, gastrosoleus, and knee flexion and 
extension.  Light touch was intact from L4-S1 and reflexes were 
symmetrical for Achilles and patellar.  Severe L5-S1 DDD was 
diagnosed.

On March 1999 VA examination, the Veteran complained of constant 
and excruciating pain, weakness, fatigue, lack of endurance and 
stiffness in his low back.  He also complained of radiating pain 
down to the right lower extremity, which caused some intermittent 
numbness in his right thigh area.  He reported that he could 
brush his own teeth and bathe, but had difficulty dressing 
himself and could not shower.  He was unable to perform household 
chores or participate in many daily activities, as he refrained 
from all activities that required prolonged sitting, standing, 
walking, bending, turning, or lifting.  He also reported that he 
had not been employed since February 1, 1989.  On physical 
examination, the examiner noted that the Veteran was 
uncooperative and would not comply with the range of motion 
testing of the lumbar spine.  As such, the VA examiner was unable 
to comment on whether he had painful motion.  The Veteran was 
able to sit up from a supine position though, suggesting a 90 
degree lumbar flexion.  It also appeared that the Veteran had 
muscular spasm in the lumbosacral spine in both paraspinal areas 
and tenderness in the midline and paraspinal areas of the lower 
lumbosacral region.  The examiner could not comment on any 
weakness.  The musculature of the back was otherwise normal, but 
posture was abnormal in that there was a mild loss of lumbar 
lordosis.  Neurologically, the Veteran's motor function was 
within normal limits.  Residuals of a lumbar injury/lumbosacral 
strain and DDD of L5-S1 were diagnosed.  The examiner opined that 
the Veteran's condition mildly affected him in any activities 
that would require prolonged standing, walking, sitting, 
repetitive bending, or lifting.  The examiner also noted that 
there was "equivocal objective neurological impairment due to 
disc disease, in that there [was] evidence of straight leg 
raising impairment at 30 degrees on bilateral lower extremities, 
but [that the] remainder of the neurologic examination [was] 
intact, without other signs of radiculopathy."

On October 4, 2001 VA examination, the Veteran complained of 
sharp, throbbing, and burning pain in the upper and lower back.  
He did not use a cane, brace, walker, or any type of abdominal or 
cervical support.  He reported difficulty walking, standing, 
sitting, bending, and lifting.  He also stated that he could 
barely dress himself, and could not walk, drive, shop, push a 
lawn mower, or garden.  He could brush his teeth, shower, and 
take out the trash.  But, he stated that since the pain was 
constant, he was afraid "he might hurt himself or others if he 
[continued] to have pain and [suffering]."  

On physical examination on October 4, 2001, the Veteran walked 
with his head flexed and stood with a forward list.  When asked 
to stand straight and walk in an upright manner, he was able to 
do so but complained of pain.  There was no right or left 
paralumbar muscle spasm or evidence of scoliosis, but there was 
dorsal kyphosis and lumbar lordosis.  Lumbosacral spine ranges of 
motion were: 60 degrees forward flexion, -20 degrees backward 
extension, 20 degrees bilateral lateral bending, and 20 degrees 
bilateral rotation.  The examiner noted that he was "not 
convinced" that the Veteran was demonstrating full effort.  
Straight leg testing was negative on the left side at 90 degrees 
and positive on the right at 60 degrees.  Patrick's test was 
positive, bilaterally, for low back pain.  On neurological 
examination, there was no evidence of sensory or motor loss in 
the lower extremities.  The examiner also noted that the Veteran 
was able to sit in an upright position, so he assumed that his 
extension was at least 0 degrees, even if he would not go through 
the full motion.  All deep tendon reflexes were normal and equal; 
motor strength was within normal limits; and sensory examination 
was intact.  Severe degenerative arthritis of the lumbar spine 
with right radiculopathy and DDD with L5 nerve root involvement 
were diagnosed.  Regarding the Veteran's functional capacity, the 
examiner opined, that the Veteran could lift and carry 20-25 
pounds occasionally and 15-20 pounds frequently, and he could 
sit, stand and walk for 4-6 hours in an 8-hour work day.  He 
could not climb ladders, stoop, kneel, or crouch, and the 
examiner advised against walking on uneven terrain.  He noted 
that these conclusions were "based purely on his orthopedic 
evaluation," and that he did not take into consideration 
motivation or any other issues that the Veteran might have.

The Veteran and his representative have argued that he should be 
assigned a 60 percent rating for service-connected residuals of a 
lumbar spine injury, to include DDD, since the date of his 
increased rating claim in August 1991.  In support of this 
argument, they submitted a November 2005 private independent 
medical evaluation from Dr. C.N.B. who reviewed the Veteran's 
claims file and opined, "[I]t is my opinion that [the Veteran] 
has been assigned an incorrect medical diagnostic code for his 
spine injuries since 1981 as he should have been assigned the 
medical diagnostic sub code of 60% under code 5293 category in 
1981."

The Board finds that the preponderance of the evidence is against 
the Veteran's claim for an effective date earlier than October 4, 
2001, for a 60 percent rating for residuals of a lumbar spine 
injury, to include DDD.  The competent evidence of record does 
not show that prior to October 4, 2001, the Veteran's residuals 
of a lumbar spine injury with DDD was manifested by pronounced 
DDD with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  The 
April 1993 private orthopedic consultation revealed normal spine 
alignment, tenderness around the thoracolumbar spine region, no 
muscle spasm, moderate limitation of motion, and present knee and 
ankle jerks.  The November 1996 VA examination revealed no 
postural abnormalities or fixed deformities, moderate limitation 
of motion, normal motor strength, and a pinprick test that showed 
sensation was intact.  The March 1997 VA examination revealed 
mild to moderate tenderness over the lumbosacral spine, no 
postural abnormalities or fixed deformities and moderate 
limitation of motion.  Severe DDD was diagnosed; however, the 
Veteran's neurological examination was normal.  On March 1999 VA 
examination, the examiner was unable to evaluate properly the 
Veteran's range of motion but noted that he had some tenderness 
and muscular spasms in the lumbosacral spine and his posture was 
abnormal in that there was a mild loss of lumbar lordosis.  The 
Veteran's motor function was normal.  Noting that some 
neurological impairment was shown, in that impairment was shown 
during the Veteran's leg raising test, the examiner observed that 
the remainder of the neurologic examination was intact and there 
were no other signs of radiculopathy shown.

The Board notes that the Veteran relies heavily on the September 
2005 opinion from Dr. C.N.B. in support of his earlier effective 
date claim for service-connected residuals of a lumbar spine 
injury, to include DDD.  As noted, in that opinion, this private 
physician concluded that the Veteran had been assigned the wrong 
diagnostic code in 1981 and was entitled to a 60 percent rating 
as of that date.  Even assuming for the sake of argument that 
this private physician's opinion is entitled to probative value, 
the Board observes initially that the Veteran would not be 
entitled to a 60 percent rating in 1981 because there is a final 
Board decision dated in June 1991 which denied his claim for an 
increased rating greater than 20 percent for service-connected 
residuals of a lumbar spine injury, to include DDD.  The private 
physician does not allege in his September 2005 opinion that 
there was CUE in the June 1991 Board decision nor is CUE raised 
by the record.  The Board also observes that the issue in this 
case is not whether the Veteran was assigned the appropriate 
diagnostic code for his service-connected residuals of a lumbar 
spine injury, to include DDD.  Instead, the pertinent issue on 
appeal is whether it is factually ascertainable that there was an 
increase in disability within 1 year of the date of receipt of 
the Veteran's increased rating claim.  See 38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  As noted above, the medical evidence does not 
indicate that it was factually ascertainable that the Veteran's 
service-connected residuals of a lumbar spine injury, to include 
DDD, had worsened within 1 year prior to the date of receipt of 
his increased rating claim.  The medical evidence also shows that 
the Veteran was not entitled to a 60 percent rating for service-
connected residuals of a lumbar spine injury, to include DDD, 
until October 4, 2001, the date of VA examination showing 
increased symptoms.  Thus, the private physician's September 2005 
opinion that the Veteran's disability had been rated under an 
incorrect diagnostic code is not probative on the earlier 
effective date claim at issue in this appeal.

The September 2010 Joint Motion observed that the Board failed to 
"adequately address the February 1992 VA medical note of spasm 
and cauda equine [sic] and [did] not address the relevance of 
[the Veteran's] service-connected incontinence and impotence 
conditions as evidence of the severity of his lumbar spine 
condition prior to October 4, 2001."  Contrary to the assertions 
made by both parties in the Joint Motion, the Board notes that 
paraspinal muscle spasms are contemplated by the 20 percent 
rating assigned for the Veteran's service-connected residuals of 
a lumbar spine injury, to include DDD, prior to October 4, 2001.  
This period of time includes "the February 1992 VA medical note 
of spasm" which both parties highlighted in the Joint Motion.  
See also 38 C.F.R. § 4.71a, DC 5295.  As for the cauda equine 
noted in February 1992, the Board observes that the Veteran 
actually was not diagnosed with this neurologic condition at that 
time.  Rather, his VA physicians observed that he demonstrated 
symptoms of the syndrome, namely low back pain and urinary 
incontinence, in February 1992.  The Board further observes that, 
in the February 2007 rating decision, the Veteran was awarded 
service connection for bladder incontinence, effective July 9, 
1991, and for impotence, effective February 20, 1992 (the date of 
the VA treatment record which both parties highlighted in the 
Joint Motion).  The Board finds that awarding a higher disability 
rating for the Veteran's service-connected residuals of a lumbar 
spine injury, to include DDD, based upon these same neurological 
findings of bladder incontinence and impotence would violate the 
prohibition against pyramiding.  See 38 C.F.R. § 4.14.  
Significantly, the Board notes the Veteran does not have a 
chronic incontinence problem.  Although he reported in February 
1992 that he had had urinary incontinence over many years, July 
1991 and January 1992 VA treatment records specifically note that 
he did not have any urinary incontinence.  Likewise, on November 
1996 and March 1997 VA examinations, he also did not have any 
urinary incontinence.  Based on the foregoing, the medical 
evidence of record for the period prior to October 4, 2001, does 
not show manifestations of service-connected lumbar spine injury, 
to include DDD, that meet the criteria for a higher 60 percent 
rating under DC's 5292 or 5293.  38 C.F.R. § 4.71a (2002).

On October 4, 2001 VA examination, the Veteran walked with his 
head flexed and stood with a forward list.  He was unable to 
stand straight and walk in an upright manner without pain.  On 
range of motion testing, his backward extension was -20 degrees.  
Severe degenerative arthritis of the lumbar spine with right 
radiculopathy and DDD with L5 nerve root involvement were 
diagnosed.  Such findings warrant, for the first time, a 60 
percent rating under 38 C.F.R. § 4.71a, DC 5293 (2002).  The 
Board acknowledges the Veteran's continuing complaints of low 
back pain with radiating pain down to his right lower extremity 
since the date of his claim in August 1991.  These complaints 
merit less probative value than the objective medical evidence of 
record in this appeal which demonstrates that the Veteran's 
peripheral nerve functioning was, at most, mildly impaired by 
disc disease.  

TDIU

In this case, the Veteran's formal claim to reopen a claim of 
entitlement to TDIU was received by the RO in October 1992.  The 
RO granted a TDIU effective from October 4, 2001, because that 
was the earliest date at which the Veteran met the schedular 
criteria for assignment of a TDIU.

The schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the rating 
schedule] are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable 
to secure or follow a substantially gainful occupation due solely 
to impairment resulting from his service-connected disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total 
disability rating may be assigned where the schedular rating is 
less than total when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may 
be given to a Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion but not to 
his age or the impairment caused by any non-service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  Where a 
Veteran is unemployable by reason of his or her service-connected 
disabilities, but they fail to meet the percentage standards set 
forth in § 4.16(a), TDIU claims should be submitted to the 
Director, C&P Service, for extraschedular consideration.  
38 C.F.R. § 4.16(b).  The Board is precluded from assigning a 
TDIU rating on an extraschedular basis in the first instance.  
Instead, the Board must refer any claim that meets the criteria 
for referral for consideration of entitlement to TDIU on an 
extraschedular basis to the Director, C&P Service.

The term "unemployability," as used in VA regulations governing 
total disability ratings, is synonymous with an inability to 
secure and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the 
Veteran's service-connected disability or disabilities preclude 
him from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to earn 
a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 
(1991).  In a claim for TDIU, the Board may not reject the claim 
without producing evidence, as distinguished from mere 
conjecture, that the Veteran's service-connected disability or 
disabilities do not prevent him from performing work that would 
produce sufficient income to be other than marginal.  Friscia v. 
Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 
532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither 
his nonservice-connected disabilities nor his age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The 
Court has held that the central inquiry in determining whether a 
Veteran is entitled to a TDIU is whether service-connected 
disabilities alone are of sufficient severity to produce 
unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  
The test of individual unemployability is whether the Veteran, as 
a result of his service-connected disabilities alone, is unable 
to secure or follow any form of substantially gainful occupation 
which is consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

In this case, the Veteran did not satisfy the schedular criteria 
for a TDIU prior to October 4, 2001, because, prior to that date, 
his only service-connected disability was rated 20 percent 
disabling.  Accordingly, he did not meet the schedular criteria 
for a TDIU under 38 C.F.R. § 4.16(a) until October 4, 2001, the 
current effective date.

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Services, for extraschedular 
consideration all cases of Veterans who are unemployable by 
reason of service-connected disabilities but who fail to meet the 
percentage standards set forth in 38 C.F.R. § 4.16(a).  See 
38 C.F.R. § 4.16(b).  Hence, the Board has considered whether the 
Veteran is entitled to consideration for extraschedular rating 
under 38 C.F.R. § 4.16(b) prior to October 4, 2001.  

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court determined 
that the threshold factor for extraschedular consideration is a 
finding by the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  See also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual 
pt. III, subpart iv, ch. 6, sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VA Gen. Coun. Prec. 6-1996 (Aug. 16, 1996).  If 
the schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found inadequate, 
however, the RO or Board must determine whether the claimant's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing norms" 
(including marked interference with employment and frequent 
periods of hospitalization).  38 C.F.R. § 3.321(b)(1).  If so, 
then the case must be referred to the Under Secretary for 
Benefits or the Director, C&P Service, for completion of the 
third step-a determination of whether, to accord justice, the 
claimant's disability picture requires the assignment of an 
extraschedular rating.

In various statements, including the Veteran's formal request to 
reopen a claim for entitlement to TDIU, he asserts he has not 
worked since February 1989 as a result of his service-connected 
back disability.  VA treatment records also show that, in 
February 1992, the Veteran reported that he was unemployed 
because of his back pain.  His physician did not provide any 
comments regarding this matter.

The evidence of record shows that the Veteran was injured in a 
February 1989 postservice occupational accident in which he fell 
backwards onto his back and lost consciousness.  He has not 
worked since that time.  In October 1990, the Veteran was awarded 
Social Security Administration (SSA) disability compensation as a 
result of this injury.  The primary diagnosis was chronic brain 
syndrome and the secondary diagnosis was sprains and strains.  
Service connection is not in effect for a chronic brain syndrome, 
so the award of SSA benefits does not, by itself, show 
unemployability due to service-connected disabilities.

On November 1996 VA examination, the examiner opined that, while 
the Veteran's service-connected residuals of a lumbar spine 
injury with DDD significantly decreased his ability to do manual 
labor, it did not necessarily prevent him from working at 
sedentary occupations.  On March 1999 VA examination, the Veteran 
reported that he had difficulty performing many household chores 
and participating in daily activities.  The examiner opined that, 
based on an objective examination, the Veteran's disability only 
"mildly affected" him in activities that required prolonged 
standing, walking, sitting, repetitive bending, or lifting.  The 
clinical findings in November 1996 and in March 1999 clearly were 
contemplated by the disability ratings then in effect for the 
Veteran's service-connected residuals of a lumbar spine injury, 
to include DDD.  Accordingly, the Board concludes that these 
clinical findings do not suggest that referral for extraschedular 
consideration is necessary.  See Thun, 22 Vet. App. at 111.

On October 4, 2001, VA examination, the examiner opined that the 
Veteran's service-connected residuals of a lumbar spine injury 
with DDD did not prevent him from lifting and carrying 20-25 
pounds occasionally and 15-20 pounds frequently, or from sitting, 
standing, and walking for 4-6 hours in an 8-hour work day.  As 
discussed above, however, the Veteran met the schedular criteria 
for a 60 percent rating for service-connected residuals of a 
lumbar spine injury, to include DDD, as of the date of this 
examination.  Therefore, an award of TDIU also was granted 
effective October 4, 2001.  See 38 C.F.R. § 4.16(a).  

In support of his TDIU claim, the Veteran submitted a November 
2005 private independent medical evaluation from Dr. C.N.B. in 
which this physician opined that the Veteran had been 
unemployable since 1987.  As part of his rationale for this 
opinion, Dr. C.N.B. stated that, since 1987, "[the Veteran] had 
several unsuccessful visits to medical professional to treat his 
spine and he was unable to do manual work and he did not have 
educational abilities to do alternative work."  The Board finds 
this opinion to be lacking in probative value as Dr. C.N.B. 
failed to consider the impact of the Veteran's post-service 
February 1989 injury on his employability.  Dr. C.N.B. also did 
not discuss the findings of the November 1996 and March 1999 VA 
examiners who opined that the Veteran's service-connected 
residuals of a lumbar spine injury with DDD did not render him 
unable to perform all types of work.  These gaps in the September 
2005 opinion from Dr. C.N.B. suggest that, although he stated 
that he had reviewed the claims file, he did not, in fact, have 
access to or review the complete claims file prior to offering 
his opinion concerning the Veteran's employability.  In any 
event, it appears that Dr. C.N.B. was not "informed of the 
relevant facts" concerning the impact of the Veteran's service-
connected disabilities on his employability prior to offering his 
opinion in November 2005.  See Nieves-Rodriguez v. Peake, 22 Vet. 
App. 295, 303 (2008) (finding that, while claims file review is 
not required for a medical opinion to have probative value, it 
must be clear from the record that the opinion provider "was 
informed of the relevant facts" in rendering a medical opinion); 
see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) 
(finding that a physician's access to the claims file and the 
thoroughness and detail of the opinion are important factors in 
assessing the probative value of a medical opinion).  In summary, 
the Board finds that the preponderance of the evidence is against 
assigning an effective date earlier than October 4, 2001, for the 
award of TDIU.

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than October 4, 2001, 
for a 60 percent rating for residuals of a lumbar spine injury, 
to include DDD, is denied.

Entitlement to an effective date earlier than October 4, 2001, 
for the award of TDIU is denied.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


